Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 6, 11, 15-17, 30 and 36, drawn to a product, an isolated polynucleotides comprising, consisting of, or consisting essentially of a single nucleotide polymorphism (SNP) from the group of SNPs, a complementary SNP thereof, and a SNP in linkage disequilibrium therewith; and a reagent for detecting one or more SNPs selected from the group consisting a number of SNPs.
Group II, claims 55-58, 62, 67-68, 73 and 76-77 drawn to a method of treating a subject that comprises detecting biomarkers and determining associated drug targets. 
Group III, claims 81 and 83, drawn to a method of identifying biomarkers- discovery and identifying a drug target. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) The applicant shall elect one type of identification among SNPs, SEQ NOs, or linkage disequilibrium.
(B) The applicant shall further elect a particular combination of SNPs or a particular combination of SEQ ID NOs from SEQ ID NOs 1-28, or a particular combination of linkage disequilibrium. For example, if the applicant elects SNPs, the applicant shall further elect a particular combination of SNPs from the group of recited SNPs.
Note: The pending claims encompass a large and diverse collection of SNPs claimed as reference SNP (rs) numbers, SEQ ID NOs, and also encompass SNPs functionally claimed as in linkage disequilibrium with the recited rs or SEQ ID NOs. 
In response to this requirement Applicants shall elect either (i) a particular SNP position or combination of SNP positions as identified by a recited rs number(s) and their consonant SEQ ID NO(s); or (ii) SNP(s) in linkage disequilibrium with SNP positions identified by a recited rs number(s)/SEQ ID NO(s). 
If Applicants elect (ii), then Applicants should identify the anchor SNP(s) that serve as the basis for linkage disequilibrium.   
(C) The applicant shall elect one type of treatment (e.g. claim 76).

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, II and III, lack unity of invention because even though the inventions of these groups require the technical feature of observing particular SNPs and associated drug targets. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kingsmore et al. (Nature Reviews; 2008; 7: 221-230). Furthermore, the species lack unity of invention because the shared technical feature is observing particular SNPs or a SNP in linkage disequilibrium; and associated drug targets. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kingsmore et al.
Kingsmore et al. teaches the discovery of a numbers of SNPs that are associated with particular diseases (e.g. particular SNPs for breast cancer or colorectal cancer) (Table 1, Table 2). Kingsmore et al. teaches a method of determining SNPs via genetic .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        





/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634